DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Group II, claims 10 and 12-13 in the reply filed on 6/30/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 12-13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, the limitation “the other” in line 6 creates ambiguity because it is not clear “the other” in this claim refers to one of the first semiconductor layer and the second semiconductor layer. The office is suggesting changing “wherein a material of the first semiconductor layer or the second semiconductor is low-temperature polysilicon, and a material of the other has a carrier mobility less than a carrier mobility of the low-temperature polysilicon” to “wherein a material of one of the first semiconductor layer and the second semiconductor is low-temperature polysilicon, and a material of the other semiconductor layer has a carrier mobility less than a carrier mobility of the low-temperature polysilicon” for clarity.
Regarding claim 12 and 13, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.
Li Zhengliang et al. (CN publication 105390551A, submitted with IDS dated 6/21/2021) teaches “...wherein the transistors comprise a low leakage current thin-film transistor comprising a semiconductor layer (3, fig. 1), the semiconductor layer comprises a first semiconductor layer (31) and a second semiconductor layer (32) disposed on the first semiconductor layer, a material of the first semiconductor layer or the second semiconductor is low-temperature polysilicon, and a material of the other has a carrier mobility less than a carrier mobility of the low-temperature polysilicon (see Embodiment1 section)” but does not teach “…exposing and developing the photoresist layer using a halftone mask to form a first protective layer, second protective layers, and a third protective layer, wherein the second protective layers are connected to both sides of the first protective layer, a thickness of the first protective layer is greater than that of the second protective layers, and the third protective layer is spaced apart from the first protective layer and the second protective layers; removing the first semiconductor material layer and the second semiconductor material layer not covered by the first protective layer, the second protective layers, and the third protective layer by a first etching to form a first semiconductor layer and a third semiconductor layer; ashing to remove the second protective layers and the third protective layer and thin the first protective layer; removing the second semiconductor material layer not covered by the first protective layer by a second etching to form a second semiconductor layer; and removing the first protective layer”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828